Per Curiam:
The failure to complete the proceedings to sell the infant’s interest in time to enable the vendors to tender the guardian’s deed on the law day was aloné sufficient justification for appellant’s rescission of the contract. Furthermore, the testimony concerning the simultaneous deeds from John Sprowell to James Sprowell and from James to John, and the absence of conveyance from either, and as well the testimony concerning the right of way reserved in the Bergen deed, was sufficient prima facie to justify the appellant in rejecting the title. The judgment and order should be reversed and a new trial ordered, with costs to appellant to abide the event. Present—Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.